Citation Nr: 0726203	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-13 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the amount of burial allowance paid by the Department 
of Veterans Affairs (VA) was correct.  





ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel






INTRODUCTION

The appellant is the brother of a deceased veteran who had 
active duty service from October 1973 to April 1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 determination by the Seattle, 
Washington, VA Regional Office (RO).  



FINDINGS OF FACT

1.  The veteran died in January 2004; the immediate cause of 
death on his death certificate was acute myocardial infarct 
due to coronary artery disease, other significant 
contributing conditions were congestive heart failure and 
insulin requiring diabetes mellitus.  

2.  The veteran during his lifetime received compensation for 
service connection for coronary artery bypass graft with 
hypertension.  

3.  Service connection for the cause of the veteran's death 
was granted in March 2004.  



CONCLUSION OF LAW

The amount paid for the burial allowance was proper.  38 
U.S.C.A. §§ 1110, 1131, 2307 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.1600 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  Although a duty to assist letter was sent 
to the appellant in April 2007, in this case, because the 
law, and not the evidence, is dispositive of the appeal, the 
VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 
(2002).

Where a veteran dies as the result of a service-connected 
disability or disabilities, the Secretary, upon request of 
the survivors of such veteran, shall pay the burial and 
funeral expenses incurred in connection with the death of the 
veteran in the amount not exceeding the greater of (1) 
$2,000, or (2) the amount authorized to be paid under section 
8134(a) of title 5 in the case of Federal employee whose 
death occurs as the result of an injury sustained in the 
performance of duty.  38 U.S.C.A. § 2307.  If a veteran dies 
as a result of a service-connected disability or 
disabilities, an amount not to exceed the amount specified in 
38 U.S.C.A. § 2307 may be paid toward the veteran's funeral 
and burial expenses including the cost of transporting the 
body to the place of burial.  38 C.F.R. § 3.1600(a); see also 
38 C.F.R. § 3.1601-3.1610.  Payment of the service-connected 
death burial allowance is in lieu of payment of any benefit 
authorized under 38 C.F.R. § 3.1600(b), (c), (f).

In the instant case, the appellant contends that the 
veteran's entire funeral expenses, in the amount of $3204.96 
should be paid because he died from a service-connected 
disorder.  A March 2004 Report of Contact with the funeral 
home shows that transportation expenses amounted to $495.00.  
A March 2004 RO determination granted $495.00 for 
transportation expenses and $300.00 for funeral costs.  The 
$300.00 was allotted due to the veteran's death not being 
related to military service.  Subsequently, that same month 
service connection for the cause of the veteran's death was 
granted.  In April 2004 an additional $1700.00 was granted 
for funeral costs based on the veteran's death being related 
to service.  Hence, a total of $2000 was awarded for funeral 
costs and an additional $495.00 for transportation costs.  
$2000.00 is the maximum amount stipulated by law that may be 
paid for burial expenses when the veteran's death is due to a 
service-connected disorder.  Thus, the Board finds that the 
maximum amount allowable by law has been paid for the 
veteran's burial allowance.  


ORDER

The amount of burial allowance paid by the VA was proper.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


